Case: 12-15351       Date Filed: 10/23/2014       Page: 1 of 22


                                                                                      [PUBLISH]

                     IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                  ________________________

                                   Nos. 12-15351 and 13-10005
                                   ________________________

                               D.C. Docket No. 1:06-cv-21213-JAL

ZELAYA/CAPITAL INTERNATIONAL JUDGMENT, LLC,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant,

versus

JOHN ZELAYA, et al.,

llllllllllllllllllllllllllllllllllllllllDefendants - Appellees.
                                       ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                 ________________________

                                         (October 23, 2014)
Before TJOFLAT, JULIE CARNES, and GILMAN, ∗ Circuit Judges.

GILMAN, Circuit Judge:

         ∗
             Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
             by designation.
             Case: 12-15351      Date Filed: 10/23/2014   Page: 2 of 22


      This case stems from Zelaya/Capital International Judgment, LLC’s (ZC’s)

attempt to collect on a $2,678,137.11 judgment that was entered against John Zelaya

in February 2004. The 2004 judgment against Zelaya was rendered by the United

States District Court for the Southern District of New York and was registered in the

Southern District of Florida in May 2006. ZC, however, was not a party to the suit

that led to the judgment. Instead, the prevailing parties in the 2004 case (Thomas

Telegades, Peter Tosto, and two investment firms) assigned their interests in the

judgment to ZC in May 2009, except that Tosto retained a 25% interest in any

amount recovered by ZC.

      ZC subsequently sought a writ of execution against Zelaya from the Southern

District of Florida in September 2009.        Soon afterward, ZC served writs of

garnishment on numerous banks that it believed were holding Zelaya’s assets,

including Deutsche Bank. The Securities and Exchange Commission (SEC) later

intervened in the case, asserting that it was entitled to a portion of Tosto’s 25%

interest in the 2004 judgment.

      In June 2010, Zelaya deposited the full amount of the judgment (plus

post-judgment interest) into the district court’s registry. The court then dissolved

the writs of garnishment against all of the banks, granted Zelaya’s motion for a

satisfaction of the judgment, and awarded attorney fees and costs to Deutsche Bank.

For the reasons set forth below, we AFFIRM the judgment of the district court.



                                          2
              Case: 12-15351    Date Filed: 10/23/2014    Page: 3 of 22


                               I. BACKGROUND

      In 2002, the SEC obtained a $4,480,063.82 judgment against Tosto in the

Southern District of New York based on claims of market manipulation. Tosto, in

turn, obtained a $2,678,137.11 judgment against Zelaya in the same court in

February 2004. The 2004 judgment was subsequently assigned to ZC in May 2009.

Tosto, however, retained a 25% interest in any recovery by ZC on the 2004

judgment.

      In May 2006, ZC registered the 2004 judgment in the Southern District of

Florida.    The case remained dormant until September 2009, when a writ of

execution was issued against Zelaya. Writs of garnishment were also served on the

banks that were believed to hold Zelaya’s assets. One of the garnishee banks,

Deutsche Bank, filed an answer to the writ of garnishment in November 2009. In

its answer, Deutsche Bank disclosed that one of its accounts (held by an entity called

“Investors Trust Administration, LLC”) might be subject to the garnishment.

      ZC then moved for a default judgment against Deutsche Bank, arguing that

the bank’s answer to the writ of garnishment was untimely under Florida law, and

that ZC was therefore entitled to an amount from the garnished account sufficient to

satisfy the 2004 judgment. The motion for default judgment against Deutsche

Bank prompted several rounds of motions practice, multiple subpoenas, and a

hearing before a magistrate judge.



                                          3
              Case: 12-15351      Date Filed: 10/23/2014   Page: 4 of 22


      In January 2010, the SEC served Zelaya with its own writ of garnishment.

The writ contended that the SEC had an interest in the 2004 judgment against Zelaya

by virtue of its interest in the 2002 judgment against Tosto. In particular, the writ

alleged that Zelaya “may have possession, custody or control of property in which

. . . Peter Tosto . . . has a substantial nonexempt interest.” The SEC’s allegation

was premised on the fact that Tosto had retained a 25% interest in whatever amount

ZC might collect on the 2004 judgment.

      Zelaya was accordingly faced with competing claims. On the one hand, ZC

asserted an interest in Zelaya’s funds as the assignee of the 2004 judgment against

Zelaya. On the other hand, the SEC asserted an interest as the judgment creditor of

its 2002 judgment against Tosto.            The SEC, moreover, alleged that Tosto’s

assignment of the 2004 judgment to ZC might have been fraudulent. Zelaya

responded to this dilemma by filing a motion in May 2010 for (1) leave to deposit the

judgment amount plus post-judgment interest into the registry of the district court, or

(2) leave to file an interpleader action.

      The magistrate judge assigned to the case held a hearing on Zelaya’s motion

in June 2010. One day after the hearing, the magistrate judge issued an omnibus

order in which he granted Zelaya leave to deposit the disputed funds (the

$2,678,137.11 judgment plus post-judgment interest, for a total of $2,892,250.82)

into the court’s registry. Zelaya deposited the funds five days later.



                                              4
             Case: 12-15351     Date Filed: 10/23/2014   Page: 5 of 22


      ZC then filed objections to the magistrate judge’s omnibus order. Among its

objections, ZC contended that the district court lacked jurisdiction under Rule 69(a)

of the Federal Rules of Civil Procedure (which governs the procedure for collecting

on a judgment in federal court) and under Florida law to adjudicate the dispute over

the ownership of the funds. It also argued that Zelaya’s motion amounted to an

impermissible collateral attack on the 2004 judgment. Finally, ZC argued that

allowing Zelaya to deposit the disputed funds into the court’s registry unfairly

deprived ZC of property to which it was entitled.

      The district court subsequently denied all of ZC’s objections to the June 2010

omnibus order, explaining that Rule 67 of the Federal Rules of Civil Procedure

commits the decision of whether to grant leave to deposit funds into the registry to

the court’s sound discretion. It held that the magistrate judge had not erred in

allowing Zelaya to deposit the disputed funds into the court’s registry pursuant to

Rule 67.

      Following the deposit by Zelaya, the magistrate judge issued additional orders

that further streamlined the proceedings. One of the orders, which was issued in

September 2010, dissolved the writs of garnishment against the banks.            The

magistrate judge reasoned that “Zelaya’s deposit into the Court’s registry has now

obviated the need for the writs associated with the above-listed [garnishment]

motions to remain in place.”



                                         5
              Case: 12-15351      Date Filed: 10/23/2014   Page: 6 of 22


      Another order granted the SEC’s motion to intervene in the case as a matter of

right. The magistrate judge noted in the order that the SEC claimed that it was

“entitled to at least a portion of the amount currently deposited in the court registry

by reason of its [2002] judgment against Tosto” and that it “might be entitled to

more if there was indeed a fraudulent assignment by Tosto of his interest in the 2004

judgment against . . . Zelaya.”

      ZC filed objections to both the dissolution and intervention orders. The

district court again denied all of ZC’s objections. In affirming the dissolution

order, the court explained that the dissolution of the writs of garnishment had not

resulted in any prejudice to ZC because the disputed amount was being safeguarded

in the court’s registry. And the intervention order was proper because, among other

things, the SEC had adequately established its interest in part of the 2004 judgment.

      ZC next filed a notice of appeal from the order affirming the dissolution of the

writs of garnishment. That appeal, however, was dismissed by this court in May

2011 for lack of subject-matter jurisdiction because the dissolution of the writs of

garnishment did not constitute a final decision of the district court.

      Another dispute arose over a motion by Zelaya seeking an acknowledgement

that he had satisfied the judgment, which he filed in December 2010. ZC opposed

the motion on the ground that it had not yet received the funds deposited into the

court’s registry.   The magistrate judge recommended that Zelaya’s motion be



                                           6
              Case: 12-15351     Date Filed: 10/23/2014    Page: 7 of 22


granted.   ZC objected to the report and recommendation, contending that a

satisfaction of the judgment would violate both Rule 69(a) of the Federal Rules of

Civil Procedure and Florida law. The district court denied ZC’s objections and

adopted the report and recommendation in full in August 2012.

      The final part of the procedural history relevant to this appeal is Deutsche

Bank’s motion for attorney fees and costs, which was filed in October 2010 after the

district court had dissolved the writs of garnishment. Deutsche Bank contended

that it was entitled to recover these expenses under Florida law (Fla. Stat. § 77.28) as

a garnishee bank.

      In its motion, Deutsche Bank requested a total of $88,305.70 for such

expenditures. It submitted detailed time and cost records in support of its request.

Deutsche Bank explained that, as a result of the writ of garnishment served upon it

by ZC, the bank had been

             forced to respond to a motion to hold [Deutsche Bank] in
             default, forced to review numerous motions to dissolve
             writs of garnishment filed by [Zelaya], subpoenaed to
             appear at a hearing on [Zelaya’s] motion to dissolve,
             successfully moved to quash an improperly served
             subpoena to appear at a hearing on a motion to dissolve the
             writ, arranged for two witnesses to travel from New York
             with counsel to appear at a hearing in the matter, collected
             documents and information in response to subpoenas
             served related to the writ of garnishment and required to
             carefully monitor numerous motions in the matter that had
             potential implications for [Deutsche Bank’s] obligations.




                                           7
             Case: 12-15351     Date Filed: 10/23/2014   Page: 8 of 22


      The magistrate judge granted Deutsche Bank’s motion in part.

Characterizing the case as “lengthy and aggressively litigated,” he concluded that

Deutsche Bank was statutorily entitled to attorney fees and costs from ZC. The

magistrate judge nonetheless determined that the fees and costs were somewhat

high. He therefore reduced them by 20% across the board. Deutsche Bank did not

protest, but ZC filed objections to the award. The district court overruled ZC’s

objections in August 2012.

      A notice of appeal by ZC followed in October of the same year.            ZC

challenged the district court’s orders allowing Zelaya to deposit funds into the

court’s registry, dissolving the writs of garnishment, issuing a satisfaction of the

judgment, and awarding Deutsche Bank attorney fees and costs.

      Shortly after ZC filed its notice of appeal in October 2012, the SEC and ZC

settled their dispute over the funds deposited into the court’s registry. The SEC

then filed a motion to withdraw as an intervenor and to withdraw its writ of

garnishment against Zelaya. In response, the district court granted the SEC’s

motion and disbursed the funds (a total of $2,895,365.01, which included interest

that had accrued while the funds were in the court’s registry) to ZC.

      ZC then filed a second notice of appeal in December 2012, objecting on the

same grounds as the October 2012 appeal but also appealing from a final order




                                         8
              Case: 12-15351     Date Filed: 10/23/2014     Page: 9 of 22


entered in the case on October 29, 2012. The October 2012 and December 2012

appeals were consolidated by this court in January 2013.

                                   II. ANALYSIS

A.    Standard of review

      All of the decisions by the district court at issue in this appeal (namely,

allowing Zelaya to deposit the disputed funds into the court’s registry, dissolving the

writs of garnishment, issuing a satisfaction of the judgment, and awarding attorney

fees and costs to Deutsche Bank) are reviewed under the abuse-of-discretion

standard. See Gulf States Utils. Co. v. Ala. Power Co., 824 F.2d 1465, 1475 (5th

Cir. 1987) (reviewing a district court’s decision to grant relief under Rule 67 of the

Federal Rules of Civil Procedure under the abuse-of-discretion standard); United

States v. Rostan, 565 F. App’x 798, 800 n.2 (11th Cir. 2014) (unpublished) (noting

the Fifth Circuit’s holding in United States v. Clayton, 613 F.3d 592, 595 (5th Cir.

2010), that a garnishment order is reviewed for abuse of discretion); AIG Baker

Sterling Heights, LLC v. Am. Multi-Cinema, Inc., 579 F.3d 1268, 1270

(11th Cir. 2009) (holding that a district court’s decision to issue a satisfaction of the

judgment pursuant to Rule 60(b)(5) of the Federal Rules of Civil Procedure is

reviewed under the abuse-of-discretion standard); Walker Int’l Holdings,

Ltd. v. Republic of Congo, 415 F.3d 413, 418 (5th Cir. 2005) (holding that an award

of attorney fees in a garnishment action is reviewed under the abuse-of-discretion



                                           9
             Case: 12-15351     Date Filed: 10/23/2014    Page: 10 of 22


standard). We will not find that the district court abused its discretion unless it

applied the wrong law or its decision was manifestly erroneous. United States v.

Barner, 441 F.3d 1310, 1315 n.5 (11th Cir. 2006) (holding that a mistake of law is

by definition an abuse of discretion) (citing Koon v. United States, 518 U.S. 81, 100

(1996)); United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (discussing

the abuse-of-discretion standard of review).

B.    This court has jurisdiction over the consolidated appeal

      Zelaya contends as a threshold matter that this court lacks jurisdiction over the

consolidated appeal. He argues that ZC’s October 2012 notice of appeal was

premature because the district court’s August 2012 order (in which the court

affirmed the magistrate judge’s order granting Zelaya’s motion for a satisfaction of

the judgment) did not dispose of all of the issues in the case. In particular, Zelaya

asserts that the issue of which party was entitled to the funds in the court’s registry

was not resolved by the August 2012 order.

      Zelaya further argues that the December 2012 notice of appeal did not cure

the allegedly premature October 2012 notice of appeal. And although Zelaya

acknowledges that Rule 4(a)(1)(B) of the Federal Rules of Appellate Procedure

enlarges the time period for filing a notice of appeal from 30 days to 60 days when

the government is a party, he asserts that Rule 4(a)(1)(B) is inapplicable because the

SEC withdrew as an intervenor before the October 2012 notice of appeal was filed.



                                          10
              Case: 12-15351     Date Filed: 10/23/2014     Page: 11 of 22


        Zelaya’s jurisdictional argument lacks merit. For one thing, the August 2012

order resolved the issue that gave rise rise to the post-judgment proceedings, so it

was a final order for the purpose of the October 2012 notice of appeal. See Mayer v.

Wall St. Equity Grp., Inc., 672 F.3d 1222, 1224 (11th Cir. 2012) (holding that “an

order is deemed final if it disposes of all the issues raised in the motion that initially

sparked the postjudgment proceedings”). Here, the issue that initially sparked the

post-judgment proceedings was the writ of execution against Zelaya, which was

resolved when the district court entered a satisfaction of the judgment in August

2012.

        The second flaw in Zelaya’s jurisdictional argument is that the SEC’s

withdrawal as an intervenor did not shorten the appeal period from 60 days to 30

days because the SEC retained an interest in the outcome of the appeal due to its

entitlement to at least a part of Tosto’s recovery. See SEC v. Pension Fund of Am.

L.C., 377 F. App’x 957, 961 (11th Cir. 2010) (per curiam) (holding that the 60-day

period for filing a notice of appeal applies where the “SEC maintain[s] an interest”

in the outcome of the appeal, even if the SEC is not a party to the appeal). This

court accordingly has jurisdiction over the consolidated appeal.

C.      The district court did not err in allowing Zelaya to deposit the disputed
        funds into the court’s registry




                                           11
               Case: 12-15351     Date Filed: 10/23/2014   Page: 12 of 22


         Turning now to the merits of the appeal, we first address ZC’s contention that

the district court erred when it allowed Zelaya to deposit the disputed funds into the

court’s registry. ZC offers a number of arguments in support of this contention.

         First, ZC argues that permitting Zelaya to interplead the disputed funds

amounted to an impermissible collateral attack on the 2004 judgment.              This

argument lacks persuasive force because Zelaya did not challenge the validity of the

2004 judgment. Instead, as the district court explained, Zelaya was “ready and

willing to pay the amount of the judgment” but found himself “in a dilemma not of

his own making.”

         The caselaw and the Federal Rules of Civil Procedure, moreover, support the

district court’s decision to permit Zelaya to deposit the disputed funds into the

court’s registry.     One case in particular, United States Overseas Airlines v.

Compania Aerea Viajes Expresos de Venezuela, S.A., 161 F. Supp. 513 (S.D.N.Y.

1958), is directly on point. In Overseas Airlines, a judgment debtor sought leave

from the district court to deposit funds into the court’s registry when two judgment

creditors asserted conflicting claims to the funds. The court, invoking Rule 67 of

the Federal Rules of Civil Procedure, allowed the judgment debtor to deposit the

funds.     Id. at 515–16.    It held that “the dilemma [was] not of the judgment

debtor[’s] making” and that the debtor “should be permitted to pay the amount of the




                                           12
              Case: 12-15351     Date Filed: 10/23/2014     Page: 13 of 22


judgment into court and to have the Clerk enter a satisfaction of judgment.” Id. at

515.

       The district court in the present case did not err in relying on Overseas

Airlines. Furthermore, Rule 67 specifically authorizes the court’s actions. Rule

67 provides that “[i]f any part of the relief sought is a money judgment or the

disposition of a sum of money . . . , a party . . . may deposit with the court all or part

of the money.” Fed. R. Civ. P. 67(a). The “core purpose” of the rule is to “relieve

a party who holds a contested fund from responsibility for disbursement of that fund

among those claiming some entitlement thereto.” Alstom Caribe, Inc. v. Geo. P.

Reintjes Co., 484 F.3d 106, 113 (1st Cir. 2007).            Those were precisely the

circumstances faced by the district court here, and the court did not abuse its

discretion by applying Rule 67 to arrive at an “insightful and equitable solution to

the dilemma facing [Zelaya].” See Cajun Elec. Power Coop., Inc. v. Riley Stoker

Corp., 901 F.2d 441, 445 (5th Cir. 1990).

       ZC further argues that the district court impermissibly froze ZC’s assets and

enjoined ZC from executing on the 2004 judgment by allowing the disputed funds to

be deposited into the court’s registry. In support of this argument, ZC cites various

cases in which federal courts have held that a defendant’s assets may not be frozen

via an injunction for the purpose of preserving the assets to satisfy a potential future

judgment. See, e.g., De Beers Consol. Mines v. United States, 325 U.S. 212 (1945).



                                           13
               Case: 12-15351   Date Filed: 10/23/2014   Page: 14 of 22


These cases, however, are easily distinguishable both because the judgment here

was final, not simply potential, and because the district court did not enter an asset

freeze against ZC at all. The court instead allowed Zelaya to deposit the disputed

funds into the court’s registry while ZC and the SEC resolved their competing

claims. See Overseas Airlines, 161 F. Supp. at 515 (holding that Rule 67 is “broad

enough to authorize the payment into court of a judgment, notwithstanding that there

are adverse claims to the proceeds of the judgment”). ZC’s argument that the

court’s actions amounted to an impermissible asset freeze and injunction therefore

lacks merit.

      Next, ZC contends that it was entitled to immediate access to the judgment

amount because the SEC’s claim to the funds was invalid from the outset. This

argument, however, is fatally flawed because the law does not require a judgment

debtor to decide the validity of competing claims. Cf. Michelman v. Lincoln Nat.

Life Ins. Co., 685 F.3d 887, 898 (9th Cir. 2012) (holding that the remedy of

interpleader, which allows a stakeholder to join parties with claims that may expose

him to multiple liability, “is designed so that stakeholders do not have to make legal

predictions about the merits of claims”). Zelaya, in other words, was not required

to take the risk that the SEC’s claim might prove meritorious and thus cause Zelaya

to pay twice. We therefore reject ZC’s arguments on this point.




                                         14
             Case: 12-15351     Date Filed: 10/23/2014    Page: 15 of 22


      ZC also contends that the district court erred in halting the post-judgment

accrual of statutory interest after Zelaya deposited the disputed funds. Citing

Florida law, ZC argues that “post-judgment [statutory] interest is not cut off by

payment of funds into the court registry.” The federal courts, however, have

overwhelmingly held that post-judgment statutory interest stops accruing once the

disputed funds are deposited into the court’s registry.        See, e.g., Cordero v.

Jesus-Mendez, 922 F.2d 11, 18–19 (1st Cir. 1990) (stating the rule). And even if

Florida law applied to this procedural issue (which it does not), ZC has misstated the

law. In a case directly on point, the Florida District Court of Appeal has held that

depositing funds into the court’s registry “precludes a levy from being made against

[the debtor’s] property, [and] arrests the further accrual of interest on the

judgment.” Gerardi v. Carlisle, 232 So. 2d 36, 39 (Fla. Dist. Ct. App. 1969). The

district court accordingly did not err in holding that the deposit by Zelaya halted the

post-judgment accrual of statutory interest.

      ZC further attacks the district court’s decision to dissolve the writs of

garnishment against the banks. The court dissolved the writs as moot following

Zelaya’s deposit of the disputed funds into the court’s registry. ZC argues that the

court violated Florida law by dissolving the writs prematurely.

      Writs of garnishment are governed in the first instance by Rule 69 of the

Federal Rules of Civil Procedure. See Fed. R. Civ. P. 69(a)(1) (explaining that the



                                          15
               Case: 12-15351    Date Filed: 10/23/2014     Page: 16 of 22


“procedure on execution, in proceedings supplementary to and in aid of a judgment,

. . . must accord with the procedure of the state where the court is located, but a

federal statute governs to the extent it applies”). Rule 69 thus provides that Florida

law applies to the writs in question to the extent that it does not conflict with federal

law.

       Under Florida law, the purpose of a writ of garnishment is to help the

judgment creditor secure a debt owed to the creditor by the judgment debtor.

Pleasant Valley Farms & Morey Condensory Co. v. Carl, 106 So. 427, 429 (Fla.

1925) (noting that a writ of garnishment “is a substantial . . . and a material aid in the

collection of the debt held by [the creditor] against the defendant”). Florida law

permits a court to dissolve a writ of garnishment on its own motion for any number

of reasons. See id. (holding that writs of garnishment may be dissolved sua sponte

by the court). In this case, the writs of garnishment against the banks served no

purpose once the disputed funds had been deposited by Zelaya into the court’s

registry. ZC needed no further help in securing its debt at that point because the

entire amount of the judgment plus post-judgment interest was being safeguarded by

the district court. The court therefore did not err in dissolving as moot the writs of

garnishment.

D.     The district court did not err in granting Zelaya’s motion for a
       satisfaction of the judgment




                                           16
              Case: 12-15351    Date Filed: 10/23/2014    Page: 17 of 22


      Turning now to the satisfaction-of-judgment issue, ZC contends that the

district court erred in issuing a satisfaction of the judgment to Zelaya. ZC argues

that the satisfaction was premature because it was issued in August 2012, three

months before the district court disbursed the disputed funds to ZC. According to

ZC, this premature satisfaction violated Florida law. ZC also argues that the court

erred in relying on Rule 60(b)(5) of the Federal Rules of Civil Procedure in issuing

the satisfaction.

      The argument against applying Rule 60(b)(5) can be disposed of quickly.

Federal courts regularly issue satisfactions of judgment pursuant to Rule 60(b)(5).

See, e.g., Zamani v. Carnes, 491 F.3d 990, 995 (9th Cir. 2007) (“Rule 60(b)(5) is

generally invoked when a party seeks entry of satisfaction of judgment because no

acknowledgment of satisfaction has been delivered due to an ongoing dispute over

the judgment amount.”).

      As for ZC’s argument that the district court issued a premature satisfaction of

the judgment, this argument fails because the satisfaction comported with Florida

law in all relevant respects. Florida law provides that the debtor’s deposit of the full

amount of the judgment plus post-judgment interest in the court’s registry “satisfies

the judgment.” Weaver v. Stone, 212 So. 2d 80, 81 (Fla. Dist. Ct. App. 1968)

(citing Fla. Stat. § 55.141). And Florida law does not require the plaintiff to accept

the tendered amount before a satisfaction of the judgment may be issued. See id.



                                          17
             Case: 12-15351      Date Filed: 10/23/2014    Page: 18 of 22


(“There is no requirement that the plaintiff consent to the satisfaction.”). The

district court thus did not err in issuing a satisfaction of the judgment to Zelaya after

he deposited the disputed funds in the court’s registry.

E.    The district court did not err in its award of attorney fees and costs to
      Deutsche Bank

      Finally, ZC challenges the award of attorney fees and costs to Deutsche Bank.

ZC’s main argument is that it was improperly deprived of the right to a jury trial on

the writ of garnishment issued against Deutsche Bank. According to ZC, Florida

law guarantees the right to a jury trial in a garnishment action. ZC contends that a

jury should have determined whether Deutsche Bank was an innocent stakeholder

before the district court awarded attorney fees and costs to the bank.

      ZC’s jury-trial argument has some surface plausibility. Specifically, the

Florida statute cited by ZC (Fla. Stat. § 77.08) does provide for jury trials in

garnishment actions, see id. (“On demand of either party a jury summoned from the

body of the county shall be impaneled to try the issues.”), but the right to a jury trial

in a garnishment action is not absolute notwithstanding the statute’s use of the word

“shall.” A jury trial is not required, for example, if it would serve no purpose. See

Tortuga Marine Salvage Co. v. Hartford Acc. & Indem. Co., 171 So. 2d 54, 55

(Fla. Dist. Ct. App. 1965) (holding that the right to a jury trial in a garnishment

action is not absolute where “a summary ruling on the question of title to the

garnished property” is warranted); see also SEC v. Mut. Benefits Corp., No.

                                           18
             Case: 12-15351      Date Filed: 10/23/2014    Page: 19 of 22


04-60573-CIV, 2010 WL 5148461, at *2 (S.D. Fla. Nov. 30, 2010) (“Both parties

recognize that under Florida law, summary judgment in a garnishment proceeding is

appropriate when there are no issues of material fact . . . .”).

      The purpose of jury trials in garnishment actions, moreover, is to resolve any

issues raised in a garnishee’s answer to the writ of garnishment. Windsor-Thomas

Grp., Inc. v. Parker, 782 So. 2d 478, 483 (Fla. Dist. Ct. App. 2001) (explaining the

purpose of jury trials in garnishment actions). A jury trial in the present case would

have served no purpose because the writs were properly dissolved by the district

court following Zelaya’s deposit of the disputed funds into the court’s registry. The

deposit by Zelaya thereby mooted the issues, if any, raised in Deutsche Bank’s

answer to the writ of garnishment.         No jury trial was required under these

circumstances.

      Nor was the district court required to make a threshold determination that

Deutsche Bank was an innocent stakeholder before awarding attorney fees and costs

to the bank. Nothing in § 77.28 or any other section of Florida’s garnishment

statute requires such a determination. See generally Fla. Stat. §§ 77.01-.28. And

Florida courts have held that a trial court may award attorney fees and costs in a

garnishment action to a party in its discretion even where there is no prevailing

party. See First Nat’l Bank & Trust of Stuart v. Bryan, 427 So. 2d 392, 392 (Fla.

Dist. Ct. App. 1983) (“Allocation of that portion of the [attorney] fee . . . was



                                           19
             Case: 12-15351     Date Filed: 10/23/2014    Page: 20 of 22


appropriate in view of the fact that these parties entered into a settlement agreement,

so that as between them there was no prevailing party.”).             ZC’s innocent-

stakeholder argument thus lacks merit.

      ZC also protests that the net amount of attorney fees and costs awarded to

Deutsche Bank (a total of $70,644.56) was excessive and unreasonable.               In

particular, ZC asserts that Deutsche Bank’s positions are inconsistent. It argues

that Deutsche Bank cannot be a disinterested, innocent garnishee while

simultaneously requiring “the services of five attorneys working a total of 200

hours” to comply with the writ of garnishment.

      This argument, however, ignores the fact that ZC is largely responsible for the

efforts expended by Deutsche Bank in this case. As the magistrate judge noted, the

garnishment proceedings were “lengthy and aggressively litigated.”                 The

magistrate judge’s observation is an understatement. Over 450 entries appear on

the district-court docket in the proceedings, which is an unusually high number for a

garnishment action. And ZC objected to virtually everything that the magistrate

judge did. In short, Deutsche Bank had no choice but to invest substantial time in

this case due to ZC’s aggressive conduct.

      The same conduct is also what led the district court to conclude that ZC

should be responsible for paying Deutsche Bank’s attorney fees and costs. ZC

argues that Zelaya should instead be the one to pay. In a typical garnishment



                                          20
             Case: 12-15351      Date Filed: 10/23/2014    Page: 21 of 22


proceeding, the costs of the garnishee are taxed against the prevailing party. See

Fla. Stat. § 77.28. But Florida law does not answer the question of who should pay

a garnishee’s attorney fees and costs when no party has truly prevailed. The district

court reasoned, based on a similar case in Texas, that where Florida’s garnishment

statute does not “mandate which party should bear the garnishee bank’s expenses in

the circumstances of the instant case, the matter lies within the discretion of the trial

court.” See Cantu v. Butron, 905 S.W.2d 718, 720 (Tex. Ct. App. 1995).

      In exercising its discretion, the district court concluded that Zelaya should not

be charged with Deutsche Bank’s attorney fees and costs because “he was not

actually responsible for these particular garnishment proceedings absent any finding

that he controlled the Investors Trust accounts [held by Deutsche Bank].” On the

other hand, ZC initiated and vigorously litigated the garnishment proceedings, and

then failed to meet its burden of proving that the account to be garnished was

Zelaya’s property. See Nat’l Car Rental Sys., Inc. v. Bruce A. Ryals Enters., Inc.,

380 So. 2d 529, 530 (Fla. Dist. Ct. App. 1980) (noting that the garnishor must prove

that the property to be garnished is the debtor’s). The district court therefore did not

abuse its discretion in determining that ZC should pay Deutsche Bank’s attorney

fees and costs.

      ZC further argues that the district court should have permitted discovery and

held an evidentiary hearing regarding Deutsche Bank’s claim. But ZC never



                                           21
              Case: 12-15351      Date Filed: 10/23/2014    Page: 22 of 22


offered any particularized objection to the attorney fees and costs sought by

Deutsche Bank, so its argument lacks merit. See Gonzalez v. J.C. Penney Corp.,

209 F. App’x 867, 870 (11th Cir. 2006) (holding that an evidentiary hearing on

attorney fees is required only when “there [a]re disputes of fact, and where the

written record [i]s not sufficiently clear to allow the trial court to resolve the

disputes”) (alterations in original and internal quotation marks omitted).

       The record in this case is sufficiently clear to allow the district court to resolve

the attorney-fees issue without a hearing. See id. (“It is perfectly proper to award

attorney’s fees based solely on affidavits in the records.”) (internal quotation marks

omitted). Finally, the court adequately considered ZC’s general objections to

Deutsche Bank’s request for attorney fees and costs and affirmed the magistrate

judge’s 20% reduction.        See Loranger v. Stierheim, 10 F.3d 776, 783 (11th

Cir. 1994) (holding that an across-the-board percentage reduction in attorney fees is

appropriate so long as the court provides a “concise but clear explanation of its

reasons for the reduction”). We thus conclude that the district court did not abuse

its discretion regarding the amount of attorney fees and costs to be paid Deutsche

Bank from the judgment funds otherwise due ZC.

                                 VI. CONCLUSION

       For all of the reasons set forth above, we AFFIRM the judgment of the

district court.



                                            22